19. Common organisation of the markets in the sugar sector (vote)
- Report: Batzeli
- Before the vote on Amendment 1:
rapporteur. - (EL) Mr President, allow me to skip reading the technical text of the amendment - provided, of course, you do not agree with the policy issue which I put to you:
Article 10(2) of Regulation No 318/2006 is about the institution of a possible additional reduction in sugar quotas for the post-2010 period. The Committee on Agriculture and Rural Development proposed the amendment in advance, before we could even know the results of the implementation of the new CMO in the Member States and in businesses. The amendment suggests a linear reduction of 13.5% in the rate for the post-2010 period. If, for example, the Commission proposes a reduction of 10% for the post-2010 period, there will be a problem.
My oral amendment is simply intended to send a message and provide a basic methodology to be adopted for the post-2013 period for a possible additional reduction. The amendment will take into account the conduct of businesses, i.e., to what extent businesses have adapted to the status quo and the situation of the Member States.
(The oral amendment was not accepted.)